Citation Nr: 0519844	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lymphoma, claimed 
as due to radiation exposure.

2.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from September 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  A February 2003 rating decision denied 
the veteran's claim for entitlement to service connection for 
lymphoma, and a January 2004 rating decision denied an 
increased disability rating for service-connected tinnitus.  

In July 2005, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2004).

The tinnitus claim

The Board regrets that it is unable to adjudicate the issue 
of entitlement to an increased disability rating for service-
connected tinnitus at this time.  The United States Court of 
Appeals for Veterans Claims (the Court) recently issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board which 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have that decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  In this case, 
the veteran filed a claim for an increased disability rating 
for service-connected tinnitus in January 2003, thereby 
making the claim subject to the stay under the first 
criteria.  

Accordingly, Board action on the tinnitus issue is stayed, 
and no decision will be rendered at this time.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed, 
including this case, will be resumed.   

The issue of entitlement to service connection for lymphoma, 
claimed as due to exposure to radiation, is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

Service connection may be granted for certain diseases on a 
presumptive basis in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2004).  The presumptive period for exposure to radiation for 
the United States occupation of Hiroshima or Nagasaki, Japan 
is between August 6, 1945 and July 1, 1946.  See 38 C.F.R. 
§ 3.309 (d)(3)(ii)(B) (2004).

The veteran contends that in 1950-51 he visited Hiroshima and 
was exposed to radiation that ultimately led to his 
development of lymphoma.  The veteran's claim of exposure to 
radiation in 1950 is several years beyond the above-mentioned 
statutory presumptive period for exposure to radiation.  The 
veteran is therefore not considered to be a "radiation-
exposed veteran" as that term is defined by regulation.  See 
38 C.F.R. §§ 3.309(d)(3)(i) & (ii).

However, if a veteran is shown to have a radiogenic disease, 
as defined by 38 C.F.R. § 3.311 (2004), the procedural 
advantages prescribed in that regulation may be used in 
developing and adjudicating a service connection based on 
radiation exposure.  The veteran's non-Hodgkin's lymphoma is 
a radiogenic disease under 38 C.F.R. § 3.311.  Pertinent to 
this claim, 38 C.F.R. § 3.311 provides that when it is 
contended that a radiogenic disease is a result of exposure 
to ionizing radiation in service, an assessment will be made 
as to the size and nature of the radiation dose or doses and 
that a request will be made for available records and that 
all such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate.  See 38 C.F.R. § 3.311(a).  

In short, under 38 C.F.R. § 3.311 all that is required for a 
dose assessment is the presence of a radiogenic disease and a 
contention that such disease is related to radiation exposure 
during service.  Both conditions have been met.
The Board is therefore remanding the veteran's service 
connection claim to fully comply with the provisions of the 
regulation.  

The veteran's service personnel records, which are not of 
record and can verify his presence in Hiroshima in 1950, 
should be obtained.

With respect to the dose assessment, development on remand 
should also ensure that all due consideration be accorded to 
the May 2003 report of the National Research Counsel (NRC) of 
the National Academies titled, "A Review of the Dose 
Reconstruction Program of the Defense Threat Reduction 
Agency."  The NRC's report calls into substantial question 
the accuracy of DNA dose reconstructions, describing them as 
"highly uncertain," as the "degree of underestimation of 
upper bounds is substantial in many cases," and that as a 
result, "veterans are not always given the benefit of the 
doubt in developing exposure scenarios and assessing film-
badge data."

In a recent non-precedential decision which also involved a 
claim based on exposure to ionizing radiation, a judge for 
the Court instructed the Board on remand to address the 
concerns raised by the NRC's report of May 2003.  See Russell 
v. Principi, No. 02-1562 (November 4, 2003).  Single judge 
decisions of the Court have no precedential weight, but these 
decisions may be cited "for any persuasiveness or reasoning 
[they] contain."  See Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992).  Accordingly, as this case is being remanded to 
ensure compliance with 38 C.F.R. § 3.311, further development 
and readjudication of the veteran's ionizing radiation claim 
must be undertaken with consideration of the matters raised 
in the NRC report of May 2003 regarding dose assessments.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain any available 
service personnel records and 
associate such with the veteran's VA 
claims folder.

2.  VBA should then forward the case 
to the Under Secretary for Health in 
order to obtain a radiation dose 
assessment as required under 38 C.F.R. 
§ 3.311(a).  Thereafter, VBA should 
review the record and ensure that all 
actions have been conducted and 
completed in full, including all 
additional development required under 
38 C.F.R. § 3.311 following obtaining 
radiation dose information.  
Furthermore, as alluded to above, the 
development on remand should include 
consideration of the concerns 
regarding dose assessments raised in 
the NRC's report of May 2003.

3.  VBA should then readjudicate the 
issue on appeal.  If the decision on 
the claim remains unfavorable to the 
veteran, a supplemental statement of 
the case should be prepared and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

